Title: Isaac Briggs to Thomas Jefferson, 17 November 1817
From: Briggs, Isaac
To: Jefferson, Thomas


                    
                        My dear and Venerated Friend,
                        Utica
11 mo 17–1817—
                    
                    Be pleased to accept the enclosed little pamphlet as a small testimony of that esteem and love for thee which will, I hope, never end.
                    I am employed as Engineer of on the Grand Canal from Lake Erie to New York. Its progress is auspicious. Some miles of it are already finished.
                    
                        Accept my most affectionate salutations.
                        Isaac Briggs.
                    
                